USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC#:
DATE FILED: _4]to[ 2014 -

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DANNY PHIPPS,
Plaintiff,
-against- 17-CV-6603 (ALC)
CITY OF NEW YORK, ET AL., OPINION & ORDER
Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

INTRODUCTION

Danny Phipps (hereinafter “Plaintiff” or “Mr. Phipps”) brings this action pro se against
the City of New York, Corizon Health Services, New York City Health and Hospitals
Corporation, and upwards of one hundred individually named doctors, medical care
professionals, employees of the Department of Correction, and employees of Rikers Island
(collectively, “Defendants”). Plaintiff claims that Defendants violated his civil rights while he
was incarcerated at Rikers Island from 2014 to 2015. Among other things, Plaintiff alleges
physical and mental abuse, insufficient medical care, and efforts to conceal his mistreatment.
Plaintiff's claims are brought pursuant to a plethora of statutes including 42 U.S.C. §§ 1983,
1985, 1986, Title II of the Americans with Disabilities Act, and the Rehabilitation Act § 504.

Before the Court are Defendants’ Motions to Dismiss Plaintiffs First Amended
Complaint (“FAC”) pursuant to Federal Rule of Civil Procedure 8(a)(2) for failure to provide a
“short and plain statement of the claim.” Defendants also seek an order compelling Plaintiff to

provide a more definite statement pursuant to Federal Rule of Civil Procedure 12(e).

COPIES MAILED

 
After careful consideration, Plaintiff's FAC is DISMISSED, without prejudice, and
Defendants’ Motions to Compel Plaintiff to provide a more definite statement pursuant to Rule
12(e) are GRANTED.

PROCEDURAL HISTORY

Plaintiff filed his initial Complaint on August 28, 2017. ECF No. 2. Service in this case
presented a multitude of issues due to the number of named Defendants and the corresponding
lack of identifying information. See ECF Nos. 6, 25, 37, 51. On February 9, 2018, the Court
granted Plaintiff leave to amend his Complaint and set a briefing schedule for Defendants’
anticipated Motions to Dismiss. ECF No. 52. Following an extension granted by the Court,
Plaintiff filed his FAC, along with supporting documents, on May 30, 2018. ECF No. 92.

On August 30, 2019, two nearly identical Motions to Dismiss Plaintiff's FAC were filed:
the City Motion and the Corizon Motion.' In light of Plaintiffs lack of response to either
Motion, the Court ordered Plaintiff to show cause as to why the Motions should not be deemed
unopposed. ECF No. 135. To date, Plaintiff has failed to respond. See ECF. As such,
Defendants’ Motions are deemed unopposed and fully briefed.

DISCUSSION

I. Plaintiff?s First Amended Complaint is Dismissed, Without Prejudice, for Failure to
Comply with Rule 8(a)(2)

Rule 8(a)(2) of the Federal Rules of Civil Procedure states that a claim for relief must

contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

 

! The City of New York filed an individual Motion to Dismiss (the “City Motion”). ECF No. 110. Defendants
Corizon Health, Inc., New York City Health and Hospitals Corporation, Tanisha Vowen, RN, Marcia Beckford, RN
Collette Dweyer, RN, Dr. Maung Maungoo, Michelle Thompson, LPN, Dr. Habib Kamkhaji, Dr. Vishwanath
Puttaswamygowda, Dr. Myat Win, Dr. Winston Wi, Dr. Cherchever Arkady, Dr. Raul Ramos, Natacha St. Juste,
RN, Patti Ann Jean Louis, RN, PA James Patrick, Dr. Carole Comas, Catherine Jean, RN, Wilma Montaque, RN,
and Dr. Saroja Singa also filed an individual Motion to Dismiss (the “Corizon Motion”). ECF No. 113.

2

2

 
Fed. R. Civ. P. 8(a)(2). “The purpose of this requirement is to provide fair notice of the claims
and to enable the adverse party to answer the complaint and prepare for trial.” Strunk v. U.S.
House of Representatives, 68 Fed.Appx. 233, 235 (2d Cir. 2003). The Court has the power to
dismiss complaints that fail to comply with the directives of Rule 8(a)(2). See Schiller v. Duthie,
2017 WL 3726993, at *12 (S.D.N.Y. Aug, 28, 2017) (quoting Salahuddin v. Cuomo, 861 F.2d
40, 42 (2d Cir. 1988)). Generally, only complaints that are “so confused, ambiguous, vague, or
otherwise unintelligible” are dismissed for running afoul of Rule 8(a)(2). See Arias-Zeballos v.
Tan, 2006 WL 3075528, at *5 (S.D.N.Y. Oct. 26, 2006). However, complaints that are
unnecessarily long-winded place an undue burden on the court as well as any parties seeking to
respond, and thus may also be dismissed. See Nungesser v. Columbia University, 2017 WL
1102661, at *1 (S.D.N.Y. March 23, 2017) (‘Unnecessary prolixity in a pleading places an
unjustified burden on the court and the party who must respond to it because they are forced to
select the relevant material from a mass of verbiage.”).

Here, Plaintiff's FAC totals 469 pages, contains 1,689 paragraphs, and is separated into
three parts. See ECF No. 92 (“FAC”). In addition, Plaintiff's FAC is supported by 29 exhibits
that add an additional 153 pages. See id. The length of Plaintiff's FAC alone is sufficient grounds
for this Court’s dismissal because it is neither short nor plain. See Blakely v. Wells, 209
Fed.Appx 18, 19 (2d Cir. 2006) (affirming the dismissal of a complaint spanning 57 pages and
containing 597 paragraphs); Owens v. State of N.Y. Attorney General, 10 Fed.Appx. 34, 35 (2d
Cir. 2001) (affirming the dismissal of a 55 page complaint); Grimes v. Fremont General Corp.,
933 F.Supp.2d 584, 595 (S.D.N.Y. 2013) (dismissing a complaint consisting of more than 300
pages and over 1,000 paragraphs); Jablonksi v. Special Counsel, Inc., 2017 WL 4342120, at *7

(S.D.N.Y. Sept. 28, 2017) (dismissing a complaint containing 551 paragraphs).
In addition to the length, Plaintiffs FAC is convoluted, confusing, and difficult to
comprehend. See Da Costa v. Marcucilli, 675 Fed. App'x 15, 17 (2d Cir. 2017) (dismissing a pro
se complaint because it was convoluted, repetitive and difficult to understand); see also
Djangmah v. Magafara, 2018 WL 4080346, at *4 (S.D.N.Y. Aug. 26, 2018) (dismissing a pro se
complaint where “[p]laintiff listed] a multitude of apparent wrongs ... making it effectively
impossible to discern the relevant allegations and to which of the Defendants they might
apply.”). As such, Plaintiff's FAC is dismissed, without prejudice, for failure to comply with —
Rule 8(a)(2).

IJ. Plaintiff is Compelled to Amend his Complaint in Accordance with Rule 12(e)

The difficulties of proceeding pro se are not lost on this Court, and the Court construes
pro se submissions liberally and interprets them to raise the strongest arguments they suggest.
See Triestman v. Fed. Bur. of Prisons, 470 F.3d 471, 474 (2d Cir. 2006). Courts often grant pro
se plaintiffs leave to amend their submissions when they fail to meet certain procedural
requirements. See Branum v. Clark, 927 F.2d 698, 705 (2d Cir. 1991) (explaining that courts are
generally flexible with pro se plaintiffs and grant them leave to amend their complaints when
they fail to meet the pleading requirements). The case is no different when it comes to
complaints that fall short of the requirements of Rule 8(a), which apply to plaintiffs proceeding
pro se. See Stewart v. Crosswalks TV Network, 2002 WL 265162, at *2 (S.D.N.Y. Feb. 25, 2002)
(quoting Branum v. Clark, 927 F.2d 698, 705 (2d Cir. 1991)). Courts frequently grant plaintiffs
who run awry of the pleading standard leave to amend their complaint, unless such amendment
would be futile. See Fulton v. Goord, 591 F.3d 37, 45 (2d Cir. 2009) (citing Tocker v. Philip

Morris Cos., 470 F.3d 481, 491 (2d Cir. 2006)).
In accordance with that principle, Defendants seek an order compelling Plaintiff to

provide a more definite statement pursuant to Fed. R. Civ. P.12(e). Rule 12(e) provides, in part:
A party may move for a more definite statement of a pleading to which a
responsive pleading is allowed but which is so vague or ambiguous that the
party cannot reasonably prepare a response.

Fed. R. Civ. P. 12(e). Courts may grant a motion for a more definite statement to balance
the Second Circuit’s direction that pro se pleadings be construed liberally with the needs of a
respondent to address the claims against it. Toliver v. City of New York, 2012 WL 6849720, at *9
(S.D.N.Y. Sep. 25, 2012) (quoting Phillips v. Girdich, 408 F.3d 124, 127-28 (2d Cir. 2005)); see
Fed. R. Civ. 12(e).

In general, motions for a more definite statement should not be granted “unless the
complaint is so excessively vague and ambiguous as to be unintelligible and as to prejudice the
defendant seriously in attempting to answer it.” Kok v. First Unum Life Ins. Co., 154 F.Supp.2d
777, 781-82 (S.D.N.Y. 2001). However, courts in this district have granted such motions when
pro se complaints were too convoluted, lengthy, or otherwise too difficult to comprehend. See
Pelmen ex rel. Pelman v. McDonald’s Corp., 396 F.Supp.2d 439 (S.D.N.Y. 2005). Here,
Defendants argue that they cannot meaningfully respond to Plaintiff's Complaint because the
FAC is too lengthy, convoluted, and ambiguous, and it does not provide fair notice of Plaintiff's
claims against them. See City Def. Mem. Supp. Mot. p. 8, ECF No. 112 (“City Mot.”); Corizon
Mem. Supp. Mot. p. 6, ECF No. 115 (“Corizon Mot.”). The Court agrees with Defendants. As
previously stated, Plaintiff's FAC totals 467 pages and 1,689 paragraphs, in addition to 29
exhibits. See FAC. In many instances, the factual circumstances that give rise to each of
Plaintiff's claims are described in upwards of 20 pages. Id. J] 39-79, 106-36, 136-68, 171-201.

Furthermore, the exhibits contain a mix of medical records, grievance and infraction reports, in

 
addition to a diagram. ECF No. 92, Exs 1-29. Plaintiff includes and references these exhibits but
leaves it to the Court and Defendants to decipher their relevance and applicability. FAC J 413,
1572-78.

Additionally, “a motion for a more definite statement may be granted when the complaint
has made general allegations against numerous defendants and has failed to identify the specific
defendants against whom plaintiff is asserting each of his causes of action.” Caraveo v. Nielsen
Media Research, Inc., 2002 WL 530993, at *2 (S.D.N.Y. Apr. 8, 2002) (citing Bower v.
Weisman, 639 F. Supp. 532, 538 (S.D.N.Y. 1986)). In this instance, Plaintiff names over one
hundred Defendants in the FAC and identifies seventeen causes of action. See FAC. While,
Plaintiff occasionally identifies specific defendants, Plaintiff frequently just states “Defendants”
or references unidentified individuals, or refers to various Defendants and groups of Defendants
interchangeably. Jd. {] 168, 171-75, 223-24, 260-61, 397-98, 502-03. As a result, neither the
Court nor Defendants can reasonably discern what Plaintiff’s claims are or whom they are
against. Accordingly, the Court finds that Defendants would be prejudiced if they were ordered
to respond to Plaintiff’s FAC as it has presently been submitted.

While Plaintiff was previously afforded an opportunity to amend his Complaint, this
Court finds that granting Plaintiff leave to submit a Second Amended Complaint is in the
interests of justice and would not be futile given that Plaintiff is proceeding pro se. See FAC;
Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). Thus, Plaintiff is granted leave to amend

his FAC and, in doing so, is compelled to provide a more definite statement. ?

 

* Defendants also argue that certain claims in the FAC are subject to the Prison Litigation Reform Act (“PLRA”).
See City Mot. p. 12. While the FAC does not clearly discuss administrative exhaustion, the Court does not address
exhaustion at this time.

 
CONCLUSION
For the aforementioned reasons, Defendants’ Motions to Dismiss are hereby
GRANTED. Plaintiffs First Amended Complaint is hereby DISMISSED, without prejudice,
and Plaintiff should file a Second Amended Complaint that complies with this Order. Plaintiff is
hereby ORDERED to file his Second Amended Complaint by October 23, 2019.
SO ORDERED.

Dated: September 9, 2019

ANDREW L. CARTER, JR.

United States District Judge

 

 
